Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Claim 51 has been amended as requested in Response submitted on May 25, 2022. Claims 55-64 have been added as requested in supplemental Response of July 29, 2022. Following the amendments, claims 39 and 41-64 are pending in the instant application.
2.	Claims 39 and 41-64 are under examination in the instant office action.
3.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
4.	New grounds of rejection necessitated by Applicant’s amendment are set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 39 and 41-64, as currently presented, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement and the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, and  the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The instant claims 39 and 41-54, as amended, encompass a method of measuring the levels of biomarkers synuclein beta (SNCB) and metallothionein-3 (MT3) in a sample obtained from a subject having or suspected of having brain injury, diagnosing the subject as having or suspected of having brain injury when the levels of SNCB and MT3 correlate with the levels of the same biomarkers in a subject having brain injury and treating brain injury in the subject. New claims 55-64 are drawn to a method of measuring the levels of SNCB in a sample obtained from a subject having or suspected of having brain injury, diagnosing the subject as having or suspected of having brain injury when the levels of SNCB are higher than the levels of SNCB in the healthy control and treating brain injury in the subject. However, the instant specification is devoid of any evidence that Applicant was in possession of even a single operable embodiment of the claimed method.
As stated in M.P.E.P. § 2163(II)(A)(3), a specification may describe an actual reduction to practice by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose. Cooper v. Goldfarb, 154 F.3d 1321, 1327, 47 USPQ2d 1896, 1901 (Fed. Cir. 1998). See also UMC Elecs. Co. v. United States, 816 F.2d 647, 652, 2 USPQ2d 1465, 1468 (Fed. Cir. 1987) (“[T]here cannot be a reduction to practice of the invention ... without a physical embodiment which includes all limitations of the claim.”); Estee Lauder Inc. v. L’Oreal, S.A., 129 F.3d 588, 593, 44 USPQ2d 1610, 1614 (Fed. Cir. 1997) (“[A] reduction to practice does not occur until the inventor has determined that the invention will work for its intended purpose.”); Mahurkar v. C.R. Bard, Inc., 79 F.3d 1572, 1578, 38 USPQ2d 1288, 1291 (Fed. Cir. 1996) (determining that the invention will work for its intended purpose may require testing depending on the character of the invention and the problem it solves).
Whereas a reduction to practice of an uncomplicated invention such as a simple mechanical or electrical device can be achieved by merely providing a diagram of the device wherein one skilled in the relevant art can predict the likely operability of the device by reviewing the diagram, the operability of the claimed invention cannot be predicted by merely reviewing diagrams or illustrations. To demonstrate the reduction to practice of a method of detecting a specific pathological condition requires either a working embodiment, a demonstration of operability in the diagnostic method when applied to an art accepted animal model of the condition to be diagnosed wherein that animal model has been shown to be reliably predictive of efficacy in the diagnosis of the condition, or a demonstration that the parameter employed therein reasonably correlates with the presence of the condition being diagnosed. In the instant case, Applicant has provided none of these. Consequently, Applicant has failed to demonstrate possession of the claimed methods as of the earliest effective filing date of the instant application.
The specification discloses brain injury as a pathology at p. 1. At p. 5, the specification explains that factors termed “biomarkers” that have the same levels, correlate to, as the levels of the same factors in samples obtained from subjects with a pathology become biomarkers for that pathology. At 3, it is stated that “[O]nce a patient has been diagnosed with brain injury, it becomes important to treat the patient”. The biomarkers SNCB and MT are listed at p. 8, and further defined by reference to their structure at p. 54, Table 1. There appears to further factual evidence within the disclosure as originally filed that MT3 has been detected, measured or associated with any pathology, including brain injury. With respect to SNCB, the information provided within working examples is limited to description of Figures 6 and 7, which demonstrate that SNCB in combination with GFAP and autoantibodies to other factors were detected “above the random background level”, p. 64 specifically. 
The nature of the invention places it in the class of invention which the Federal Circuit has characterized as "the unpredictable arts such as chemistry and biology." Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001). 
The prior art recognizes changes in beta synuclein levels during hemorrhagic stroke, Martinez-Morillo et al., J. Proteome Res., 2014, 13(2):969-81. Increase of beta synuclein reactivity was shown in mouse brain during TBI, and the changes were found to be age-dependent, Uryu et al., Exp. Neurology, 2003, 184:214-224. At the time of filing of the instant patent application, WO2018/005791 document (cited within the Notice of References Cited as US patent 11,143,662, which is direct continuation with the ‘791), issued to Applicant, demonstrates that levels of beta synuclein are decreased during brain injury, see the whole document and claim 1 of the ‘662 patent. 
Thus, the specification contemplates in general terms the use of certain factors as biomarkers for brain injury upon finding the levels that correlate with brain injury, and further describes the importance of those diagnosed to be treated. However, the specification fails to teach any factual evidence directly supporting any of the steps of the claims, as currently recited. No methods of diagnosis of brain injury by measuring the levels of SNCB and MT3 or SNCB alone, can be envisioned because the experiments provided within the specification do not directly relate to any of the biomarkers recited. Merely stating that a biomarker becomes a useful diagnostic when its levels correlate with the pathology is meaningless to a skilled practitioner set to diagnose a subject under testing.  
Applicant has left those skilled in the art with too much undue experimentation to research and discover for themselves the correlation, if any, of the levels of MT3 and SNCB in a biological sample obtained from a subject having or suspected of having brain injury. As such, Applicant has merely provided a starting point for research and experimentation and not a meaningful enabling disclosure of how to practice the claimed invention. 
A patent is granted for a completed invention, not the general suggestion of an idea and how that idea might be developed into the claimed invention.  If mere plausibility were the test to satisfy section 112 (a), applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. In the decision of Genentec, Inc, v. Novo Nordisk, 42 USPQ 2d 100,(CAFC 1997), the court held that:
“[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” and that  “[t]ossing out the mere germ of an idea does not constitute enabling disclosure”.  
In view of the lack of written description of the claimed methods and lack of enabling disclosure, the instant claims do not satisfy the requirements of 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and are therefore rejected. 

Conclusion
6.	No claim is allowed. 
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/            Primary Examiner, Art Unit 1649                                                                                                                                                                                            
August 18, 2022